Citation Nr: 1449190	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  01-04 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1971, and died in June 1998.  The appellant, as surviving spouse, is seeking entitlement to accrued benefits deriving from the Veteran's claims that were pending at the time of his death. 

This matter originally comes before the Board of Veterans' Appeals (Board) from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In April 2001, jurisdiction was transferred to the RO in Salt Lake City, Utah, when the appellant moved. 

At the time of the Veteran's death, he had several claims on appeal to the Board.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Nevertheless, as authorized by law, the appellant filed a claim for accrued benefits deriving from the Veteran's pending claims.  See Jones v. West, 136 F.3d 1296, 1300 Fed. Cir. 1998); cert. denied, 525 U.S. 834 (1998) (surviving spouse's entitlement to a Veteran's accrued benefits is a derivative claim, and is viable only if the Veteran had a claim pending at death). 

This case presents with a lengthy procedural history.  Previously, in a May 2002 decision, the Board granted increased ratings for service-connected peritonitis and right and left hand arthropathy but denied the appellant's earlier-effective-date claims and entitlement to service connection for bilateral carpal tunnel syndrome, for accrued benefits purposes.  The Board also referred several claims to the RO for appropriate development and adjudication at that time.  The appellant appealed the Board's May 2002 decision to the U.S. Court of Appeals for Veterans Claims (Court).  After litigation of the issues, the Court issued a September 2004 Order, which vacated the Board's May 2002 decision (and the June 2002 RO rating decision implementing the Board decision) and remanded the appeal for re-adjudication consistent with the Order.  The Secretary of Veterans Affairs appealed. 

In March 2008, the U.S. Court of Appeals for the Federal Circuit summarily affirmed the judgment of the Court.  The case returned to the Board. 

In June 2009, the Board remanded the claims.  In April 2011, the Board adjudicated all issues remaining on appeal from the March 1999 rating decision.  At that time, the Board remanded the issue of entitlement to a higher rate of SMC, for purposes of accrued benefits.  This issue was added to the appeal by the Court in its September 2004 Order. 

In an August 2012 decision, the Board denied the claim.  The appellant appealed to the Court and in a February 2014 decision, the Court vacated the August 2012 decision and remanded the matter to the Board.  

The issues of: entitlement to service connection for a gastric ulcer and anemia, due to end-stage renal disease, for the purposes of accrued benefits; and entitlement to an automobile purchase allowance for the purposes of accrued benefits have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in June 1998, at the age of 52.  The immediate cause of death was cardiopulmonary failure due to hypertrophic small bowel sclerosis as a consequence of chronic peritoneal dialysis with renal failure; amyloidosis was a significant condition contributing to death but not resulting in the underlying cause of death.

2.  At the time of his death the Veteran's service-connected disabilities were: end stage renal disease evaluated as 100 percent disabling effective October 1979; right hand arthropathy and amyloidosis evaluated as 70 percent disabling effective November 1989; left hand arthropathy and amyloidosis evaluated as 60 percent disabling effective November 1989; right hip necrosis evaluated as 40 percent disabling effective May 1994; bilateral cataracts evaluated as 30 percent disabling effective September 1992; left hip necrosis evaluated as 10 percent disabling effective April 1989; osteoporosis of the toes and ribs evaluated as 10 percent disabling effective March 1993; peritonitis evaluated as 10 percent disabling effective June 1989; peripheral neuropathy with right foot drop evaluated as 10 percent disabling effective March 1993; porphyria cutanea tarda evaluated as 10 percent disabling effective May 1997; carpal tunnel syndrome of the left hand evaluated as 10 percent disabling effective March 1998; carpal tunnel syndrome of the right hand evaluated as 10 percent disabling effective March 1998; and a history of parathyroidism and hypothyroidism with orthostatic hypertension evaluated as noncompensable (0% disabling) effective August 1995. 

3.  The Veteran was awarded SMC at the L-1 level effective from October 15, 1979, based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) ("L-rate").
 
4.  The Veteran was awarded SMC at the P-2 level effective from November 27, 1989, based on the presence of his end stage renal disease rated at a 100 percent disability rating and the presence of an additional disability, arthropathy and amyloidosis of the hands, independently ratable at a 100 percent disability rating.
 
5.  SMC at the P-2 level is paid at the rate equal to that found at 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(f)("M-rate").

6.  The record reflects that the Veteran had loss of use of both hands due to service-connected arthropathy and amyloidosis of the right hand and the left hand.  

CONCLUSION OF LAW

The criteria for an R-1 rate of SMC, for purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1114(l)-(r), 5107 (West 2002); 38 C.F.R.§§ 3.350(a)-(h), 3.352(b), 4.7 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

I.  Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

The phrase "not to exceed two years" has been interpreted as not limiting survivors of veterans to recovery only of those benefits that accrued in the two years immediately preceding a veteran's death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to December 16, 2003) limited the total accrued benefit payments that a survivor may receive to those accrued benefits due and unpaid for up to a two-year period.  See Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in Terry that section 5121(a) "only limits a survivor's recovery of accrued veteran's benefits to a maximum two-year period of benefits accrued at any time during the veteran's life." 

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) ; see 67 Fed. Reg. 65707 -708 (Oct. 28, 2002). 

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Also, 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two year limitation on the receipt of accrued benefits.  However, the amendment to 38 U.S.C.A. § 5121(a) is only effective for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Public Law No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Because the Veteran died in June 1998, the amended version of the statute is not applicable in this case. 

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).  The appellant submitted an application for accrued benefits in June 1998; the Veteran had died earlier that month.  Accordingly, her claim for accrued benefits was filed in a timely manner. 

II.  Special Monthly Compensation

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

Pertinent to this claim, the Veteran was awarded SMC at the L-1 level effective from October 15, 1979, based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  This is referred to as the L-rate.

The Veteran was awarded SMC at the P-2 level effective from November 27, 1989, based on the presence of his end stage renal disease rated at a 100 percent disability rating and the presence of an additional disability, arthropathy and amyloidosis of the hands, independently ratable at a 100 percent disability rating.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(4).

The P-2 level is not a specific payment rate; rather, it allows for payment at the next higher rate, or an intermediate rate, based upon the presence of additional specified service-connected disabilities.  In the Veteran's case he was receiving SMC at the L-rate as a result of his service-connected end stage renal disease rated at a 100 percent disability rating.  He was awarded SMC at the P-2 level for an additional independent 100 percent rating from his additional service-connected disability, arthropathy and amyloidosis of the hands, independently ratable at a 100 percent disability rating.  This resulted in his being paid at the next higher rate of SMC, the M-rate. 

Accordingly, the issue of entitlement to a higher rate of SMC, for purposes of accrued benefits, revolves around the question of whether the evidence supports the assignment of an SMC rate in excess of the M-rate.  These would be SMC rates of N, O, R-1, and R-2. 

SMC is payable at the N-rate if a veteran, as the result of service-connected disability, has suffered: anatomical loss, or loss of use of both arms, with factors preventing natural elbow action with prostheses in place: anatomical loss of both legs with factors that prevent the use of prosthetic appliances; anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances; anatomical loss of both eyes; or, has blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n).  Amputation is a prerequisite except for loss of use of both arms and blindness without light perception in both eyes.  38 C.F.R. § 3.350(d). 

In pertinent part, SMC is payable at the O-rate if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle him to two or more of the rates provided in one or more subsections 38 U.S.C.A. § 1114 (l) through (n) with no condition being considered twice in the determination.  38 U.S.C.A. § 1114(o).  SMC is payable under 38 U.S.C.A. § 1114 (m) if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both hands.  

SMC is payable at the R-1 rate if a veteran, as the result of service-connected disability is receiving the maximum rate under 38 U.S.C.A. § 1114 (o) or (p) and is in need of regular aid and attendance.  38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h).

SMC is payable at the R-2 rate if a veteran, as the result of service-connected disability is receiving the maximum rate under 38 U.S.C.A. § 1114 (o) or (p) and in addition to such need for regular aid and attendance, is in need of a higher level of care.  38 U.S.C.A. § 1114(r)(2); 38 C.F.R. § 3.350(h).  Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 U.S.C.A. § 1114(r). 

III.  Analysis

The Veteran died June 1998.  The current claim involves entitlement to a higher rate of SMC, for accrued benefits purposes.  Accordingly, analysis of the claim is limited to the evidence in the file at date of death. 

At the time of his death the Veteran's service-connected disabilities were: end stage renal disease evaluated as 100 percent disabling effective October 1979; right hand arthropathy and amyloidosis evaluated as 70 percent disabling effective November 1989; left hand arthropathy and amyloidosis evaluated as 60 percent disabling effective November 1989; right hip necrosis evaluated as 40 percent disabling effective May 1994; bilateral cataracts evaluated as 30 percent disabling effective September 1992; left hip necrosis evaluated as 10 percent disabling effective April 1989; osteoporosis of the toes and ribs evaluated as 10 percent disabling effective March 1993; peritonitis evaluated as 10 percent disabling effective June 1989; peripheral neuropathy with right foot drop evaluated as 10 percent disabling effective March 1993; porphyria cutanea tarda evaluated as 10 percent disabling effective May 1997; carpal tunnel syndrome of the left hand evaluated as 10 percent disabling effective March 1998; carpal tunnel syndrome of the right hand evaluated as 10 percent disabling effective March 1998; and a history of parathyroidism and hypothyroidism with orthostatic hypertension evaluated as noncompensable (0% disabling) effective August 1995. 

The Veteran was awarded SMC at the P-2 level effective from November 27, 1989, based on the presence of his end stage renal disease rated at a 100 percent disability rating and the presence of an additional disability, arthropathy and amyloidosis of the hands, independently ratable at a 100 percent disability rating.  This resulted in him being paid at the next higher rate of SMC, the M-rate.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f)(4).

Based on a thorough review of the record, the Board finds that the evidence shows entitlement to SMC at the R-1 rate, for purposes of accrued benefits.  

The record shows that the Veteran was entitled to SMC at the L-rate solely due to the need for the regular aid and attendance of another person due to his service-connected end stage renal disease.  38 U.S.C.A. § 1114 (l).  In this regard, the February 1995 rating decision that granted SMC specified that the Veteran was entitled to aid and attendance based on documented medical history of an intensive dialysis schedule.  Moreover, the grant of SMC was effective from 1979, which was before service connection had been granted for the Veteran's hand disabilities.  

The Board finds that the Veteran was also entitled to the M-rate for loss of use of hands.  The February 1995 rating decision granted the Veteran service connection for arthropathy of the left hand (minor) and arthropathy of the right hand (major), each effective from February 1994.  Significantly, the Veteran's service-connected hand disabilities were separate and distinct disabilities from his service-connected end-stage renal disease, and thus no service-connected condition is considered twice in this determination as to entitlement under 38 U.S.C.A. § 1114(o).  In 2002, the Board found that the Veteran had loss of use of the hands.

As the Veteran was entitled to the rates provided in subsections 38 U.S.C.A. § 1114 (l) and (m) with no condition being considered twice in the determination, he was entitled to SMC payable at the O-rate.  38 U.S.C.A. § 1114(o).  In turn, this entitlement to SMC at the O-rate, along with the Veteran's need for regular aid and attendance, warranted SMC payable at the R-1 rate.  38 U.S.C.A. § 1114(r)(1).  

In light of the foregoing, the Board finds that the criteria for an R-1 rate of SMC, for purposes of accrued benefits, have been met.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


ORDER

Entitlement to the R-1 rate of SMC, for purposes of accrued benefits, is granted, subject to the rules and regulations governing the award of monetary benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


